639 So. 2d 206 (1994)
Katherine MACON, Appellant,
v.
STATE of Florida, Appellee.
No. 94-33.
District Court of Appeal of Florida, Fifth District.
July 22, 1994.
James B. Gibson, Public Defender, and Lyle Hitchens, Asst. Public Defender, Daytona Beach, for appellant.
No appearance for appellee.
PER CURIAM.
Katherine Macon entered a plea of nolo contendere and was sentenced to probation for the offense of welfare fraud.[1] We affirm the conviction, the sentence and the conditions of probation save one. We strike the imposition of $50.00 to First Step of Volusia County, Inc. Since the trial judge did not orally announce this special condition of probation and gave no statutory authority in the *207 written order for the imposition of payment, it is not legal. Gedeon v. State, 636 So. 2d 178 (Fla. 5th DCA 1994).
AFFIRMED in part; STRICKEN in part.
GOSHORN, DIAMANTIS and THOMPSON, JJ., concur.
NOTES
[1]  § 409.325, Fla. Stat. (1991).